 

PRODUCT DEVELOPMENT AGREEMENT

 

THIS PRODUCT DEVELOPMENT AGREEMENT (the “Agreement”) is made effective as of
January 7, 2014 by and between Matrico Holdings, Ltd., a Belize corporation
located at Suite 701, Tung Hip Commercial Building, No. 244-248 Des Voeux Road
Central, Hong Kong (the “Company”), and Lifelogger Technologies Corp., a Nevada
corporation located at 11380 Prosperity Farms Road, #221E, Palm Beach Gardens,
Florida 33410 (“Contractor”). For purposes hereof, the Company and Contractor
may collectively be referred to as the “Parties.”

 

BACKGROUND INFORMATION

 

A. WHEREAS, the Company desires to contract with Contractor pursuant to the
terms and conditions of this Agreement for certain product development services
for a video recording device; and     B. WHEREAS, Contractor desires to provide
such product development services to the Company upon the terms and subject to
the conditions of this Agreement.

 

PROVISIONS

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions.     1.1 “Acceptance” means the Company’s acceptance of the
Deliverables ordered by the Company and provided by Contractor as specified in
Section 2.3.     1.2 “Acceptance Test Period” means the length of time specified
in a Schedule (if not specified, a period of no less than ninety (90) working
days) during which the Acceptance Tests are performed by the Company.     1.3
“Acceptance Tests” mean the analysis and tests that must be successfully
completed by Contractor related to the Deliverables during the Acceptance Test
Period. These tests include analysis, tests, demonstrations, or samples included
or referenced in the applicable Schedule or Specifications to determine whether
the Products or Deliverables to be developed from the Services meet the
Specifications.     1.4 “Confidentiality Agreement, Work for Hire Agreement,
Certificate of Originality” means the form attached as Attachment 1.4. (REMOVED
FROM DOCUMENT)     1.5 “Deliverables” means Delivery of the Deliverables
specified in the applicable Schedule related to the Services.     1.6 “Delivery”
means Contractor’s obligation to provide the Services that strictly conform to
the Specifications. Contractor completes Delivery upon completing the Services
and delivering the Products and Deliverables specified in the applicable
Schedule. Notwithstanding the above, Delivery shall not be deemed completed
until the Services and Deliverables strictly conform to the Specifications.    
1.7 “Developments” mean any idea, invention, process, design, concept, or useful
article (whether the design is ornamental or otherwise), formula, documentation,
study, test, literary work, audiovisual work and any other work of authorship,
hereafter expressed, made or conceived in the scope of the Services or under
this Agreement and solely or jointly by Contractor during Contractor’s
engagement whether or not subject to patent, copyright or other forms of
protection.     1.8 “List of Separate Works” means the items identified in
Attachment 1.8.

 

-1-

 

  



1.9 “Notice of Completion” means a written document provided by Supplier
substantially in the form of Attachment 1.9. Contractor’s provision of the
Notice of Completion is a representation and warranty that the Deliverables have
been tested to ensure compliance and are in strict compliance with the
Specifications.     1.10 “Products” means a video recording device capable of
being mounted onto the front windshield of a motor vehicle.  The device will be
capable of continuously recording a video footage of the roads and surroundings
while the vehicle is being operated and include the functionality and features
as set forth in the Specifications.     1.11 “Schedule” or “Schedules” means a
schedule to be attached to this Agreement for the purpose of specifying
Deliverables and Services to be provided under this Agreement.     1.12
“Services” means all labor or services provided in connection with this
Agreement or an applicable Schedule required to develop the Deliverables in
accordance with the Specifications.      1.13 “Specifications” mean the
Company’s requirements, specifications and descriptions for development of the
Products as set forth in Attachment 1.13.     2. Scope of Services, Delivery,
Performance, Acceptance and Changes.     2.1 Contractor will provide the Company
with the Services described in one or more Schedules. To become effective, all
Schedules must be signed by authorized representatives of the Parties.  The
Parties may use this Agreement for multiple Schedules to reflect additional
services that may be provided by Contractor to the Company. The Company may
engage any other person or entity to perform the Services with respect to any of
the Deliverables. This Agreement is not intended to constitute an exclusive
arrangement or any guarantee of a minimum amount of work in favor of Contractor.
    2.2 Contractor shall provide the Company a Notice of Completion after
Delivery. The Acceptance Test Period shall commence upon the Company’s receipt
of: (i) Contractor’s Notice of Completion and (ii) the Deliverables. If the
Deliverables do not meet the Specifications, the Company shall notify Contractor
and provide Contractor an opportunity to cause such Deliverable to strictly
comply with the Specifications. After any corrective action, Contractor shall
provide a new Notice of Completion, and the Company shall have the right to
start a new Acceptance Test Period. If the Deliverables successfully pass the
Acceptance Tests during the Acceptance Test Period, the Company shall indicate
its Acceptance by sending notice a thereof to Contractor. In no event shall the
Company’s use of the Deliverables during the Acceptance Test Period constitute
Acceptance, nor will Acceptance be deemed to occur prior to the date Contractor
completes its Delivery.     3. Fees for Services, Expenses and Payment.     3.1
The Company shall be responsible for all fees for the Services identified in the
Schedules on the payment terms specified in the Schedules. In addition to fees
for Services, the Company shall reimburse Contractor for all preapproved
reasonable travel and lodging expenses incurred while performing the Services.  
  4. Representations, Warranty and Indemnification.     4.1 Contractor
represents and warrants to the Company, in addition to all warranties implied by
law, that the Services and Deliverables shall: (a) be free from defects in
design, workmanship and/or materials, including, without limitation, such
defects as could create a hazard to life or property, (b) meet all applicable
requirements of all applicable U.S. federal, state and local laws and
regulations and of all applicable laws and regulations of jurisdictions outside
the United States where the Company conducts business, (c) not infringe or
encroach any third party’s personal, contractual or proprietary rights,
including, without limitation, patent, trademark, copyright, rights of privacy
or publicity or trade secrets, (d) are of the best quality and conform to the
Specifications and to all samples shown to the Company and have been tested in
accordance with the Specifications, and (e) be free and clear of all third party
liens, claims and encumbrances of any kind.  Contractor also represents and
warrants that all of Contractor’s subcontractors, if any, have adhered to the
same standards applicable to Contractor under this Agreement.

  

-2-

 



 

4.2 Contractor agrees to indemnify and hold harmless the Company and its
subsidiaries, directors, officers, employees, representatives and agents
(collectively, the “the Company Indemnitees”) from and against all liabilities,
obligations, losses, damages, penalties, expenses, interest, claims, actions,
suits, investigations, proceedings, judgments, orders, or injuries (including
death to any person or damage to property) of whatever nature, and including
court costs and attorneys’ fees and disbursements, whether suit is instituted or
not, and, if instituted, whether at any trial or appellate level and whether
raised by the Company or a third party, imposed on, incurred by or asserted
against the Company Indemnitees or any of them, arising out of, in connection
with or based upon in whole or in part: (i) any act or omission by Contractor;
and (ii) any breach of the obligations, representations, warranties or covenants
of Contractor contained herein or provided by law.  It is the intent of the
Parties that this indemnity apply regardless of whether or not such liability
was caused in part by the Company’s own negligence or that of the other parties
indemnified under this section, excluding only any liability arising from the
sole negligence of the Company. Contractor agrees not to implead or bring any
action against any Indemnified Party based on any claim by any person for
personal injury or death that occurs in the course or scope of employment of
such person by Contractor and relates to Contractor’s performance under this
Agreement.       4.3 The Company agrees to indemnify and hold harmless
Contractor and its directors, officers, employees, representatives and agents
(collectively, the “Contractor Indemnitees”) from and against all liabilities,
obligations, losses, damages, penalties, interest, claims, actions, suits,
investigations, proceedings, judgments, orders, or injuries (including death to
any person or damage to property) of whatever nature, and including court costs
and attorneys’ fees and disbursements, whether suit is instituted or not, and,
if instituted, whether at any trial or appellate level and whether raised by
Contractor or a third party, imposed on, incurred by or asserted against
Contractor Indemnitees or any of them, arising out of, in connection with or
based upon the performance or failure to perform by the Company and its
employees, officers, directors, agents and representatives of the Company’s
duties and obligations under or pursuant to this Agreement.     4.4 The terms
“indemnified party” and “indemnifying party” refer to the Company and Contractor
as the case may be.  The indemnified party agrees to notify the indemnifying
party in writing as soon as practicable of any circumstance, accident, claim or
occurrence covered by the foregoing indemnity of which the indemnified party may
have knowledge and to cooperate with the indemnifying party in the investigation
and/or defense. The indemnification obligations of the parties shall survive the
expiration or termination of this Agreement. With respect to claims for which
indemnification is payable under this Agreement, such indemnification shall be
paid by the indemnifying party on a current basis upon receipt of such vouchers
and other supporting documentation as may reasonably be requested.  Indemnifying
party shall promptly upon receiving notice of such claim, suit or proceeding,
assume the defense of the indemnified parties at its sole cost, and (whether the
indemnifying party assumes such defense or for any reason fails or refuses to
assume such defense) the indemnifying party shall pay any and all sums which any
indemnified party becomes legally obligated to pay as a result of such claim,
suit or proceeding.  If a material conflict of interest arises with respect to
the representation of both the indemnified party and the indemnifying party by
the indemnifying parties counsel, the indemnifying party shall also pay the
reasonable fees of defense counsel retained directly and solely by the
indemnified party. The indemnified party agrees to cooperate with the
indemnifying party in the defense or settlement of such claim, suit or
proceeding, provided that indemnifying party shall obtain the indemnified
party’s prior written consent to any compromise, settlement or consent judgment
which affects the Company’s rights or interests. The indemnifying party further
agrees to pay the reasonable costs and attorney’s fees of any indemnified party
to the extent necessary to enforce such indemnified party’s rights under this
Agreement.  

 

-3-

 

 

5. Ownership of the Company Marks, Special Features and Developments.       5.1
Contractor acknowledges and agrees that all right, title and interest in and to
any trade name, trademark and service mark conceived or used by the Company,
including any logotypes, designs and trade dress, and applications and
registrations related thereto anywhere in the world except for Hong Kong, as
well as any slogans, tag lines, ad themes and creative works in any media
(collectively the “Company Indicia”), including any tool, die, pattern, artwork
or equipment, formulas, designs, patents, trade names, trademarks, service marks
or trade dress which are supplied by the Company or which are distinctive of the
Company’s private label or licensed label products everywhere in the world
except for Hong Kong (“Special Features”) are the sole and exclusive property of
the Company or its licensor. The Company Indicia and Special Features shall be
used by Contractor only for the Company pursuant to the terms of this Agreement.
    5.2 Invention Assignment.  

 

  (a) Contractor hereby grants, transfers and assigns to the Company all of
Contractor’s rights, title and interest, if any, in any and all Developments,
including rights to translation and reproductions in all forms or formats and
the copyrights and patent rights thereto, if any, and Contractor agrees that the
Company may copyright or patent said materials in the Company’s name and secure
renewal, reissues and extensions of such copyrights or patents for such periods
of time as the law may permit.           (b) Contractor agrees that all Services
(and all resulting work products and derivative works including, but not limited
to the Deliverables and modifications to the Special Features) performed
hereunder shall be work-for-hire for the benefit of the Company.         (c)
Contractor acknowledges that the copyrights in Developments created by
Contractor belong to the Company by operation of law, or may belong to a party
engaged by the Company by operation of law pursuant to a works for hire contract
between the Company and such contracted party. To the extent the copyrights in
such works may not be owned by the Company or such contracted party by operation
of law, Contractor hereby assigns to the Company or such contracted party, as
the case may be, all copyrights (if any) Contractor may have in Developments.  
      (d) Items not assigned by this Section must be listed and described in the
List of Separate Works. Contractor agrees not to include any part of such items
in the Deliverables unless and until such items are licensed or assigned to the
Company under separate written agreement.         (e) At all times hereafter,
Contractor agrees promptly to disclose to the Company all Developments, to
execute separate written assignments to the Company at the Company’s request,
and to assist the Company in obtaining patents or copyrights in the U.S. and in
other countries, on any Developments assigned to the Company that the Company,
in its sole discretion, seeks to patent or copyright. Contractor also agrees to
sign all documents, and do all things necessary to obtain such patents or
copyrights, to further assign them to the Company, and to reasonably protect
them and the Company against infringement by other parties at the Company
expense with the Company prior approval.         (f) Contractor shall keep
complete, accurate, and authentic information and records on all Developments in
the manner and form reasonably requested by the Company. Such information and
records, and all copies thereof, shall be the property of the Company as to any
Developments assigned to the Company. Contractor agrees to promptly surrender
such information and records at the request of the Company as to any
Developments.

 

-4-

 

  

6. Non-Solicitation of the Company Employees, Protection of Trade Secrets.    
6.1 To protect the Company’s “Confidential Information” as hereinafter
defined,  and its relationships with its employees, Contractor will not, during
the term of this Agreement and for six (6) months immediately following its
termination (or expiration, if applicable), either as an individual on
Contractor’s own account or as a partner, employee, agent, contractor, officer,
director, stockholder, or otherwise:

 

  (a) Hire, solicit for hire, refer, or retain the services of any the Company
employee for any matter whatsoever during the period of time which said employee
is employed by the Company and for six (6) months thereafter; or         (b)
Engage in, consult with, or accept employment from any business in current or
prospective competition with the Company where such engagement, consultation, or
employment is likely to require Contractor to use or disclose Confidential
Information.

 

6.2 Confidentiality. Contractor acknowledges that as a result of the performance
of the Services, it will have knowledge of, and access to, proprietary and
confidential information of the Company, including, without limitation, the
terms of this Agreement, prices charged and paid by the Company, customers and
suppliers, the Special Features, the Deliverables, its components and packaging,
processes, formulae, ideas, concepts, technical or manufacturing know-how, trade
secrets, operational methods, marketing strategies, product development
techniques, plans, cost information (collectively, the “Confidential
Information”); and that the Confidential Information constitutes valuable,
special and unique assets of the Company developed or acquired at great expense
and which are the exclusive property of the Company. Contractor agrees that it
will: (i) keep strictly confidential the Confidential Information and not
reveal, report, publish, transfer or otherwise disclose any such information to
any person without the prior written consent of the Company, except for
responsible officers or employees who are in a contractual or fiduciary
relationship with the Company and have a need to know such information for
purposes of performing the Services and are aware of the confidential nature of
such information and agree to be bound by this provision, (ii) not use or
attempt to use, or permit its employees and representatives to use, the
Confidential Information other than for the purposes contemplated in this
Agreement or in any manner which may injure or cause loss, directly or
indirectly, to the Company, including, without limitation, developing products
for others, (iii) immediately upon request by the Company at any time in its
sole discretion, return or destroy, at the Company’s option, all Confidential
Information and writings based thereon, including without limitation electronic
copies thereof. Contractor agrees that it shall be liable for any breach of this
provision by its employees, agents or representatives and (iv) have each
employee or contractor of Contractor who provides any services under this
Agreement to the Company sign the Company’s standard Confidentiality Agreement,
Work for Hire Agreement or any other forms reasonably requested by the Company.
All such forms must signed prior to the performance of any work by such
individual. The Company may withhold payment on any amounts billed for
individuals who have not signed the Company’s required forms.     7. Term and
Termination of the Agreement.     7.1 The term of this Agreement shall commence
as of the Agreement Date and shall remain in effect until fifteen (15) days
following the date that the Company gives Contractor written notice of
termination. In the event of a breach of this Agreement by either Party, which
is not cured within five (5) days of its receipt of written notice thereof, this
Agreement shall be immediately terminated.     7.2 In the event of the
termination or expiration of this Agreement, the following provisions shall
apply:

 

  (a) Unless otherwise agreed upon in writing by the Parties, Contractor shall
cease performing Services and shall submit an invoice for any amounts which may
be due Contractor under this Agreement as of the date of termination;        
(b) Contractor shall deliver to the Company all Developments, Confidential
Information and materials, including those materials referred to in Sections 5
and 6 of this Agreement, together with all copies thereof, in Contractor’s
possession or under Contractor’s control and to certify in writing to the
Company that all of such materials have so been returned; and         (c) The
Parties agree to cooperate fully and to provide promptly all information
necessary or useful relating hereto.

 

7.3 The duties and obligation of Sections 4, 5, 6, 7, and 8 of this Agreement
shall survive the termination of this Agreement.  

 

-5-

 

 

8. Miscellaneous.     8.1 Status of Contractor. In performing the Services,
nothing in this Agreement shall be construed to create the relationship of
employer-employee, principal-agent or master-servant, either expressed or
implied. Further, the relationship between the Parties is that of contract,
Contractor being an independent contractor, free from interference or control by
the Company in the performance of Services, subject only to the terms of this
Agreement. Neither the Company nor Contractor has the authority to bind or incur
any obligation for the other, and each agrees that Contractor will not hold
itself out to any third party as having, or act toward any third party in any
manner which would suggest that they have, any such authority.      8.2 Taxes,
Insurance and Compliance With Laws. Contractor acknowledges that, as an
independent contractor, Contractor is not covered by the Company’s workers’ or
unemployment compensation insurance. Additionally, Contractor agrees that no
withholding will be made by the Company for any Federal, state, local, Social
Security, Medicare or other taxes (for any governmental or other agency) from
any amounts paid to Contractor by the Company under this Agreement. Contractor
further agrees to be solely and personally responsible for the payment of all
such taxes from the compensation or other remuneration paid Contractor under
this Agreement. In performing its duties under this Agreement, Contractor will
comply with the Immigration Reform and Control Act of 1986, as amended.      
8.3 All communications between the Parties with respect to any of the provisions
of this Agreement shall be in writing, and shall be sent by personal delivery or
by airmail, facsimile transmission or other commercial means of rapid delivery,
postage or costs of transmission and delivery prepaid, to Contractor as set
forth in the preamble of this Agreement, or to the Company (attention the
Company Contact Person with a copy to Legal Department), until such time as
either Party provides the other not less than ten (10) days’ prior written
notice of a change of address in accordance with these provisions.     8.4 This
Agreement is based on the professional services of Contractor. No Services or
rights or obligations associated therewith may be assigned or transferred by
Contractor without the prior written consent of the Company. Any attempt by
Contractor to assign or transfer any of the rights, duties, or obligations of
this Agreement without the Company’s written consent is void.     8.5 Contractor
understands and agrees that the Company may suffer irreparable harm in the event
that Contractor breaches any of Contractor’s obligations under this Agreement.
Accordingly, Contractor agrees that, in the event of said breach, the Company,
in addition to any other rights, remedies or damages available to it at law or
in equity, the Company may be entitled to a temporary restraining order,
preliminary injunction and permanent injunction in order to prevent or to
restrain any such breach by Contractor and Contractor agrees to waive any
requirement for a bond relating thereto.       8.6 Contractor represents that
Contractor’s performance of all the terms of this Agreement and any Services to
be rendered as an independent contractor of the Company do not and shall not
breach any fiduciary or other duty or any covenant, agreement or understanding
(including, without limitation, any agreement relating to any proprietary
information, knowledge or data acquired by Contractor in confidence, trust or
otherwise prior to its performing consulting services for the Company) to which
Contractor is a party or by the terms of which Contractor may be bound.
Contractor covenants and agrees that Contractor shall not disclose to the
Company, or induce the Company to use, any such proprietary information,
knowledge or data belonging to any previous employer, contractor or others.
Contractor further covenants and agrees not to enter into any agreement or
understanding, either written or oral, in conflict with the provisions of this
Agreement.     8.7 This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Florida. Each of the parties submits to
the jurisdiction of any state or federal court sitting in Palm Beach County,
Florida in any action or proceeding arising out of or relating to this Agreement
and agrees that all claims in respect of the action or proceeding may be heard
and determined by any such court. Each party also agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
Each of the parties waives any defense of inconvenient forum to the maintenance
of any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other party with respect thereto.
Contractor agrees and consents to venue in Palm Beach County, Florida and to the
in personam jurisdiction of the aforementioned courts.

 



-6-

 

 

8.8 This Agreement and the agreements referenced herein represent the sole and
entire agreement between the parties and supersedes any and all prior
agreements, negotiations, and discussions between the parties or their
respective counsel with respect to the subject matters covered in this
Agreement.     8.9 If either party initiates proceedings for the other’s breach
of this Agreement, the prevailing party shall recover attorneys’ fees and costs,
including such fees and costs on any enforcement or appeal proceedings.     8.10
This Agreement may be executed in two counterparts, each of which shall
constitute an original, but all of which together shall constitute one and the
same document.     8.11 Severability. Every provision of the Agreement is
intended to be severable. If any term or provision of the Agreement is declared
to be illegal, invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction, the illegality, invalidity or unenforceability shall not
affect the validity of the remainder of the Agreement.       8.12 Waivers.
Except as otherwise provided herein, no waiver of any of the provisions of the
Agreement shall be valid or effective unless in writing and signed by the
parties hereto; and no waiver of any breach or condition of the Agreement shall
be deemed to be a continuing waiver or a waiver of any other breach or
condition.       IN WITNESS WHEREOF, the Parties hereto have caused this
Agreement to be executed by their duly authorized representatives as of the
Agreement Date first above written

 

CONTRACTOR: Lifelogger Technologies Corp.   COMPANY: Matrico Holdings, Ltd.    
For and on behalf of Design Plus Co., Ltd.           By: Freeman Directors
Limited as Director         BY: /s/ Stewart Garner   BY:

/s/ Freeman Directors Limited as Director

          NAME: Stewart Garner   NAME:             TITLE: President   TITLE:  

 

-7-

 

 

PRODUCT DEVELOPMENT AGREEMENT

 

SCHEDULE 1

 

THIS SCHEDULE 1 TO THE PRODUCT DEVELOPMENT AGREEMENT (“Schedule 1”) dated as of
January 7, 2014 is a part of the attached Product Development Agreement
(“Development Agreement”) entered into between Matrico Holdings, Ltd., a Belize
corporation located at Suite 701, Tung Hip Commercial Building, No. 244-248 Des
Voeux Road Central, Hong Kong (the “Company”), and Lifelogger Technologies
Corp., a Nevada corporation located at 11380 Prosperity Farms Road, #221E, Palm
Beach Gardens, Florida 33410 (“Contractor”). In the event of any conflicts
between the provisions of this Schedule 1 and the Development Agreement, the
provisions of this Schedule 1 shall control.

 

1. Services and Fees. Contractor shall provide the following Services:

 

Description of Services  Fees  Develop a conceptual design for a prototype
wearable video recording device including changes to the conceptual design as
requested by the Company.  $150,000.00 

 

2. Deliverables. In connection with the Services, Contractor shall provide to
the Company the following Deliverables:

 

  (a) Conceptual Design: A conceptual design for a prototype wearable video
recording device capable of being worn on a person’s head. The device will be
capable of continuously recording video utilizing GPS, WIFI, 32GB, Bluetooth,
Battery, with USB cable port. Payment Terms.  The Company agrees to pay
Contractor the Service Fees in this Schedule on the following terms:         (b)
$32,000.00 upon execution of the Development Agreement;         (c) $58,000 upon
delivery of PCB Design and 3D design.; (March 2014)         (d) $60,000 upon the
Company’s Acceptance of PCB Design and 3D design; and         (e) Any other
amounts that may become due hereunder shall be paid in accordance with the
provisions of the Development Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Schedule 1 to be
executed by their duly authorized representatives as of the date set forth
above.

 

CONTRACTOR: Lifelogger Technologies Corp.   COMPANY: Matrico Holdings, Ltd.    
      BY: /s/ Stewart Garner   BY:             NAME: Stewart Garner   NAME:    
        TITLE: President   TITLE:  

 

-8-

 

 

ATTACHMENT NO.: 1.9

 

Form of Contractor’s Notice of Completion

 

[__________], Inc.

 

Contractor hereby informs you that as of _______________________________,
Contractor has completed Delivery as required under the Product Development
Agreement between ________________________ and [____________], Inc., dated
____________________, 200_,. Upon receipt of this Notice, your Acceptance Test
Period commences.

 

Signed:             Title:      

 

-9-

 

 

ATTACHMENT 1.8

 

List of Separate Works

 

The following are works that are not assigned by Section 5 of the Agreement, in
which Contractor has any right, title or interest, and which were conceived or
written either wholly or in part by Contractor, prior to or outside the scope of
Contractor’s Services set forth in the Agreement.

 

DESCRIPTION: (If none, enter the word “None”)

 

Indicate any item listed above that has been published, registered as a
copyright, or is or has been the subject of a patent application:

 

Indicate the name of such organization or third party that also has rights in
any of the listed items (such as former employers, partners, etc.):

 

The foregoing is complete and accurate to the best of Contractor’s knowledge.

 

Contractor’s Signature:     Date:               Contractor’s Printed Name:      
 

 

-10-

 

 

ATTACHMENT No.: 1.13

 

SPECIFICATIONS

 

The Products and Deliverables developed under this Agreement shall:

 

  1. GPS         2. 32 GB SD card         3. WiFI         4. Bluetooth        
5. Gyroscope         6. Accelerometer         7. Magnetometer         8. USB
cable port         9. 720 D and 30FPS

 

-11-

 

 

 

